 

Case 1:19-cv-07904-UA Document 2 Filed 08/22/19 Page 1 of 7

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Rauparana B.. Wows

 

19 Cv 7904

(Include case number if one has been
assigned)

 

Write the full name of each plaintiff.

-against-

_ _ | COMPLAINT
Copyy lalt + abr nee mer Emple Yer

a J - Do you want a jury trial?
Who Wij } D he id hi nd ad We 0 Yes SNe
The Sest Hudsic

 

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section I.

eoyaet

i soa

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s fulf social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 1/9/17

 
Case 1:19-cv-07904-UA Document 2 Filed 08/22/19 Page 2 of 7

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power}. Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of ong State sues a citizen of another State or nation, and the amount
in controversy is more than $74, 000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?

L] Federal Question

YW Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?

NA
/

 

 

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties

Of what State is each party a citizen?

The plaintiff , Raya Gh \ pty] 5, isa citizen of the State of

(Plaintift’s name

oA A lh Onn

(State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

If more than one plaintiff if named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2
 

Case 1:19-cv-07904-UA Document 2 Filed 08/22/19 Page 3 of 7

 

If the defendant is an individual:

f tafni ement Ena loy Er
The defendant, Copyy an whhpid Cand as Beck duysitis a citizen of the State of
(Defendant’s name)

Florida

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

NI A
If the defendant is a corporation:
pcight IpFringerent  Exaploger
The defendant, Coert ‘ Sn dyne A fare as “ou Myycis incorporated under the laws of

 

 

 

 

 

the State of Fle nd a
and has its principal place of business in the State of | ori d a
or is incorporated under the laws of (foreign state) ALIA

|

 

and has its principal place of business in Mia eis FL
If more than one defendant is named in the complaint, attach additional pages providing

information for each additional defendant.

Il. PARTIES

A. Plaintiff Information °

Provide the following information for each plaintiffnamed in the complaint. Attach additional
pages if needed.

 

 

 

 

 

Ra Uengho D Woacl’s

First Ndme Middle Initial Last Name

jup{ 5S. Tews St

Street Address

Comanche Lawton obla 735]
County, City State Zip Code
SED) $45-13)3 nlf

Telephone Number Email Addresg (if available}

Page 3

 
Case 1:19-cv-07904-UA Document 2 Filed 08/22/19 Page 4 of 7

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Cory iqhds , anlearcerrers ER eloyer . <
Defendant 1: wie pithinetc Fuad as we th Best Music
First Name Last Name
Rese mia\ yf \wme
Current Job Title (or other identifying information)
Music and ustoces
Current Work Address {or other Address where defendant may be served)

Miami Flosida 331}

 

County, City State Zip Code
Defendant 2: AN \A
First Name Last Name

Nila
Current Jbb Title (or other identifying information)
Aun
Current Work Address (or other address where defendant may be served)

Nia

 

 

County, City State Zip Code
Defendant 3: A\ ay
First Name q Last Name

Current Job Title (or other identifying information)

NIA

Current Whee (or other address where defendant may be served)

NIA

County, City State Zip Code

Page 4
 

Case 1:19-cv-07904-UA Document 2 Filed 08/22/19 Page 5 of 7

4

 

 

 

 

 

 

 

 

Defendant 4: IN| ln
First Name | ; Last Name
Current Job Nt {or other identifying information)
Ala
Current Work Address (or other address where defendant may be served)
{A
County, City I State Zip Code
Hl. STATEMENT OF CLAIM
Place(s) of occurrence: NQ | /
[
Date(s) of occurrence: iN | A
FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

As 2X Spoke WD MY Spouse aver the Te ie Phane
Fac four manthS We the Best Muse brore
ce tvicted Policy of Communi cection Act G3
by sing Sliced aufonalect eywpment » Which
4rcougiart ~he. 4060" al 00 ois" Was Q
WAX, x ape lacyele Use Susvoundng +hO  MuSi\c
wadusdey foc ayer the ountr @llS. 2 was
Cit leseina My teehen indice AY Tank avin
cause ster Storer Be Ho mubic Wha us
secs. They Pail to norhy me jinat
Thos ons Contcdlina jhe Market When use

| : 4
Miy ape alsa hed =F ot anifehy pam 5,

 

 

Page 5
Case 1:19-cv-07904-UA Document 2 Filed 08/22/19 Page 6 of 7

—
—
Pee
Pe
Pw
™—.

~e

 

INJURIES: Criple cight Nam and An “ved Y Prins

If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

3 pow Nwe a Cripie
pysthans+ help Coc anivedy Given 42

Cops ight anf angement C0 Plowies W Nc w dhheld
Cond a Wwe The vest Music.

Rrabs ae tr and Need

IV. RELIEF
State briefly what money damages or other relief you want the court to order
> Se €4K 47%, muillran dno Cont roll She long

anda Cats PAra a lank nc foud Wise to eupt (OM.

JS
He y KE Cut C.rotre mek | hal becuse Citi zen
War lhoolle aging the My tape >

Page 6
 

 

 

  

 

 

 

to oy 0h
vg bas Foes Oh
aSnOL p42) ‘ST eee paobanay |

 

 

 

 
